Exhibit 10.3

 

BINDING LETTER OF INTENT

 

This Binding Letter of Intent (this “LOI”) is entered into by and between
FREEBUTTON, INC., a Nevada corporation (the “Company”), and A1 Vapors Inc., a
Florida corporation (“A1”).

 

BACKGROUND AND PURPOSE

 

A.The Company is a fully reporting publicly traded company with the ticker
symbol “FBTN” on the United States over-the-counter (OTCQB) securities market.

 

B.The Company wishes to acquire A1 through a reverse acquisition and believes A1
to have a valuable product and intellectual property rights related to the
electronic vapor cigarette industry. A1 aims at aiding smokers in getting rid of
the harmful cigarette habit by providing them with a revolutionary alternative.
A1 Vapors is helping the world transform the bothersome smoking scene into one
that is generally cleaner, safer, less expensive and more enjoyable for smokers
and non smokers alike. In comparison to what is currently on the market, A1
Vapors has surpassed its competition by continuously striving to provide high
quality products at the most affordable rate. A1 Vapors offers a variety of
options to choose from to appeal to all smokers including a diverse selection of
devices and flavors. A1 set out to create a company that would offer high
quality electronic cigarettes with many styles to suit all type of smokers.

 

C.The Company and A1 wish to enter into a voluntary share exchange (the
“Exchange”) transaction whereby the Company would acquire all of the issued and
outstanding units of A1 in exchange for the issuance to the members of A1 of
approximately 21,000,000 shares of common stock of the Company.

 

D.The parties wish to enter into this LOI which states that the closing of the
Exchange will occur upon completion of the conditions as set forth herein and in
a formal, definitive agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. This LOI constitutes a binding agreement with regard to the various matters
set forth herein and shall become effective on execution of this LOI.

 

2. The Company and A1 agree that they will enter into a mutually agreed upon
definitive agreement containing substantially the same terms and provisions as
set forth in Paragraphs 3-10 of this LOI within thirty (30) days from the date
of execution of this LOI (the “Definitive Agreement”).

 

3. Upon the satisfaction of the conditions set forth herein and in the
Definitive Agreement, the Company will acquire all of the issued and outstanding
units of A1 in exchange for the issuance to the members of A1 of 21,000,000
shares of common stock of the Company. At the Closing, A1 shall become
wholly-owned by the Company.

 



1

 

 

4. The closing of the Exchange (the “Closing”) shall occur on or before thirty
(30) days from the date on which A1 completes the audit of its financial
statements as required to be filed by the Company upon the Closing in accordance
with the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
approval by its shareholders of the Definitive Agreement. Immediately prior to
the Closing, the Company will have 33,844,000 shares of common stock, on a fully
diluted basis, issued and outstanding. At the Closing, after giving effect to
the Exchange, the capitalization of the Company will be as set forth on Exhibit
A.

 

5. After the Closing, the Company will be managed by A1’s current management and
board of directors. The existing board of directors and officers of the Company
will resign effective as of the Closing and be replaced by officers and
directors to be designated by A1. For the avoidance of doubt, these board of
directors will include Bruce Storrs and Andy Diaz and the officers will include
Bruce Storrs and Andy Diaz as well as any other officers and directors
designated by A1.



6. At the Closing, the Company will have no more than approximately $25,000.00
in actual or contingent liabilities outstanding and no undisclosed liabilities,
commitments or other obligations of any kind other than the Company’s
obligations to A1 pursuant to this LOI.

 

7. A1 represents that the board of directors of A1 has approved this LOI and the
transactions contemplated hereunder.

 

8. The parties intend for the post-Closing capitalization table of the Company
to be substantially as attached hereto as Exhibit A. Any update to Exhibit A
between now and the execution of the definitive agreement will have no effect on
total number of shares (21,000,000) issued by Company to A1.

 

9. In the Definitive Agreement, A1 will grant to the Company a non-exclusive
license (conditioned on Closing) to use the name “A1 Vapors” or any variation
thereof not currently used by A1 and, upon the Closing, the Company may
undertake to change its name to “A1 Vapors, Inc.” or a mutually agreed upon name
not used by A1. A1 further agrees to provide consents, as may be required by the
Company to make filings for the use of such name; provided, however, that in no
event shall A be precluded from continuing to use any names currently used by
A1. Prior to the Closing, neither the Company nor its representatives shall make
any representations regarding the business or affairs of A1 without the prior
written consent of A1.

 

10. The Definitive Agreement shall contain customary representation and
warranties, covenants and indemnification provisions as shall be mutually agreed
upon by A1 and the Company.

 

11. In consideration of the time and effort the Company will incur to pursue
this transaction, A1 agrees that, from the date of execution of this LOI (or, if
sooner, until such time as this LOI is terminated) until the Closing, neither A1
nor any person or entity acting on its behalf will in any way directly or
indirectly (i) solicit, initiate, encourage or facilitate any offer to directly
or indirectly purchase A1 or any of its material assets or equity, (ii) enter
into any discussions, negotiations or agreements with any person or entity which
provide for such purchase, or (iii) provide to any persons other than its
members or the Company or its representatives any information or data related to
such purchase or afford access to the properties, books or records of A1 to any
such persons. If A1, or its representatives receive any inquiry or proposal
offering to purchase A1 or any part of its assets or equity, A1 will promptly
notify the Company. No party hereto will make any disclosure or public
announcements of the proposed transactions, the LOI or the terms thereof without
the prior consent of the other party, which shall not be unreasonably withheld,
or except, and only to the extent, as required by the applicable rules and
regulations of the Securities and Exchange Commission. The Company agrees to
provide to A1 such current information regarding the Company as A1 may
reasonably request to include in any disclosure statement to be provided to A1
members and note holders in connection with soliciting the vote of A1 members
and note holders for approval of the Plan of Reorganization and the transactions
contemplated thereby.

 



2

 

 

12. Prior to the Closing, the Company and its representatives shall maintain the
confidentiality of all confidential information that is provided to the Company
by A1 or its representatives except to the extent such disclosure is required by
law. Each party agrees and acknowledges that such party and its directors,
officers, employees, agents and representatives will disclose business
information and information about the proposed transaction in the course of
securing financings for the Company and A1 and that the parties and their
representatives may be required to disclose that information under the
continuous disclosure requirements of the Exchange Act; provided, however, that
prior to the Closing, the disclosure of any non-public confidential information
of A1 may be made by the Company only with prior approval of A1 and subject to
obtaining an appropriate confidentiality agreement from the proposed recipient
of such information.

 

13. This LOI shall be construed in accordance with, and governed by, the laws of
the State of Nevada, and each party separately and unconditionally subjects to
the jurisdiction of any court of competent authority in the State of Nevada, and
the rules and regulations thereof, for all purposes related to this agreement
and/or their respective performance hereunder.

 

14. The parties shall prepare, execute and file any and all documents necessary
to comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 

15. If any term or provision hereof shall be held illegal or invalid, this LOI
shall be construed and enforced as if such illegal or invalid term or provision
had not been contained herein.

 

16. This LOI may be executed in counterparts, by original or facsimile
signature, with the same effect as if the signatures to each such counterpart
were upon a single instrument; and each counterpart shall be enforceable against
the party actually executing such counterpart. All counterparts shall be deemed
an original copy.

 

17. The delay or failure of a party to enforce at any time any provision of this
LOI shall in no way be considered a waiver of any such provision, or any other
provision of this LOI. No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.

 

18. This LOI may be terminated prior to entering into the Definitive Agreement
(i) by mutual written agreement of the parties, (ii) by either party if the
Definitive Agreement has not been entered into by May 31, 2014 through no fault
of terminating party, or (iii) by either party in the event of a material breach
of this LOI by the other party, including failure by the Company to promptly
fund the LOI Advance after execution of this LOI

 

 

 

DATED EFFECTIVE: 4/11/14



          FREE BUTTON, INC.             By: /s/ James Lynch     Name: James
Lynch     Title: Chief Executive Officer             A1 VAPORS, INC.            
By: /s/ Bruce Storrs     Name: Bruce Storrs     Title: Co-Owner  

 

 

 

3

 

 

Exhibit A

 

Capitalization Table

 



   Pre Transaction   % Ownership   Post Transaction   % Ownership  Current
Shareholders   33,844,000.00    100.0%   12,844,000.00    38.0% Al Shareholders 
 –    0.0%   21,000,000.00    62.0% Total   33,844,000.00    100.0% 
 33,844,000.00    100.0%



 

 

 

4

